Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a semiconductor product (Group I), Species B (as shown in Fig. 13) in the reply filed on 4/20/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists in examination of both inventions and both species.  This is not found persuasive because as the figures and sections of the specification show, the inventions and species have mutually exclusive characteristics. As stated in MPEP 808.02, a serious burden is present when there is C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.  The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor structure and method.  However, the inventive concept is directed to layers formed in a trench, as cited in claim 1, lines 3-5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong (CN 1893015 A, a copy has been included in this Office action).
Regarding claim 1, Dong discloses a semiconductor structure (Fig. 14), comprising: a substrate (120) having a trench (134); an oxide layer (150.3) conformally formed in the trench; a protective layer (150.1) in the trench, the protective layer conformally formed on the oxide layer; and an insulating material layer (150.4) in the trench, the insulating material layer formed above the protective layer, wherein a top surface of the insulating material layer is higher than a top surface of the protective layer.
Illustrated below is Fig. 14 of Dong.

    PNG
    media_image1.png
    293
    471
    media_image1.png
    Greyscale

Regarding claim 2, Dong discloses a semiconductor structure (Fig. 14), wherein the oxide layer extends to a top surface of the substrate to define a top surface of the oxide layer.
Regarding claim 4, Dong discloses a semiconductor structure (Fig. 14), wherein the top surface of the oxide layer is level with the top surface of the protective layer.
Claims 1, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xaio (US 10964718 B2).
Regarding claim 1, Xaio discloses a semiconductor structure (Fig. 1B), comprising: a substrate (10 with plurality of 17 and 18) having a trench (encircled, see annotated figure below); an oxide layer (131) conformally formed in the trench; a protective layer (132) in the trench, the protective layer conformally formed on the oxide layer; and an insulating material layer (19) in the trench, the insulating material layer formed above the protective layer (extends above top surface of 132), wherein a top surface of the insulating material layer is higher than a top surface of the protective layer.
Illustrated below is a marked and annotated figure of Fig. 1B of Xaio.

    PNG
    media_image2.png
    278
    472
    media_image2.png
    Greyscale

Regarding claim 9, Xaio discloses a semiconductor structure (Fig. 1B), wherein the protective layer comprises a polysilicon layer (“polysilicon” Col. 9, Lines 42-59), and the insulating material layer comprises a dielectric layer with a dielectric constant that is lower than 4 (“silicon oxide” Col. 10, Lines 17-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xaio in view of Kaneko (US 11018151 B2).
Regarding claim 10, Xaio discloses a semiconductor structure (Fig. 1B), wherein the insulating material layer is a dielectric material (Col. 10, Lines 17-20).
Xaio fails to teach the insulating material layer is a spin-on-glass (SOG) material.  However, Xaio clearly teaches silicon oxide may function as an insulating material layer (“silicon oxide” Col. 10, Lines 17-20).
Kaneko discloses an insulating material layer in the same field of endeavor (Col. 9, lines 11-27), wherein the insulating material layer is a spin-on-glass (SOG) material (“spin-on dielectric materials”).
Since Xaio and Kaneko are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for an insulating material layer.  These predictable solutions include silicon oxide, spin-on-glass, among other as these may be chosen from a finite number of identified predictable solutions (Kaneko, Col. 9, lines 11-27). Absent unexpected results, it would have been obvious to try using a different insulating material layer because these layers perform the same function as an insulator.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Allowable Subject Matter
Claims 3, 5-6, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 3, 5-6, 8 is the inclusion of the limitation wherein a height difference between the top surface of the insulating material layer and the top surface of the oxide layer is equal to a thickness of the protective layer (claim 3); wherein a top surface of the nitride layer is level with the top surface of the insulating material layer (claim 5).  Prior art of record teaches oxide layers, protective layers, insulating material layers, and nitride layers in a trench, however, the top surfaces as claimed were not found to be obvious variations thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817